DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with J. Jason Link on 09/15/2021.
The application has been amended the claim as follows:
3. (Currently Amended) The method of claim 1, wherein at a temperature of between 00 C and 400 C when the peroxide is added.
6. (Currently Amended) The method of claim 4, wherein at the temperature of 700 C or greater when the peroxide is added.  
7. (Currently Amended) The method of claim at the temperature of 1000 C or greater when the peroxide is added.
Allowable Subject Matter
Claims 1-8 are allowed.

Kenneth et al. teach a method of recovery of Group VIII noble metals form a high-boiling hydroformylation residue by contacting with a peroxide (claim 1).
Neither Kenneth et al. nor any the prior art of record specifically teaches or suggests a method  to rejuvenate a deactivated hydroformylation catalyst solution comprising a polyphosphoramidite ligand degradation products as per applicant claim 1. Therefore, the claim 1 is allowed.  As such, the dependent claims 2-8 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834.  The examiner can normally be reached on Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YUN QIAN/Primary Examiner, Art Unit 1732